Title: Jonathan Williams to the Commissioners, 10 September 1778
From: Williams, Jonathan
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honble. Gentlemen
      Nantes Sept. 10. 1778
     
     Monsieur Montaudouin has this Day received a Letter from Monsieur Kergariou Commander of the French Frigate L’oiseau off Bellisle, informing him that the Guernsey and Jersey Privateers which infest this Bay, obtain Provisions at Bilboa under the Flag of the United States, pretending to be Americans.
     I think it my Duty to give you this Information and hope some Means may be found to prevent further Imposition.
     I have the honour to be with great Respect Honble Gentlemen Your most obedient Servant
     
      Jona Williams
     
    